Citation Nr: 0330855	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder with mixed features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 2000 to June 
2001.

This case comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
the above disorder and assigned an initial 10 percent 
rating, effective June 13, 2001.

A July 2003 VA vocational rehabilitation counseling report 
reflects that the veteran had filed an increased rating 
claim in the hope of obtaining a total rating based on 
individual unemployability (TDIU).  This issue is referred 
to the RO for appropriate action.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA is not required 
to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on 
appeal.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In DAV, 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  In August 
2003, after the case was certified to the Board, a July 2003 
VA vocational rehabilitation counseling report was received 
from the appellant indicating that the veteran was unable to 
sustain employment due to his mental health condition.  
Since the July 2003 VA counseling report was not accompanied 
by a waiver of initial consideration by the AOJ, due process 
requires remand of the case to the RO for consideration of 
this opinion.  Moreover, the RO has not notified the veteran 
of what evidence he needs to establish entitlement to a 
higher rating nor indicated what evidence VA has obtained 
and/or plans to obtain.  The RO has not supplied the veteran 
with the regulations implementing the VCAA.  Consequently, a 
remand is required to comply with the notice provisions 
contained in the VCAA.  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The July 2003 VA counseling report 
also reflects that the veteran is treated solely by VA, that 
his treating psychiatrist and psychologist agree that the 
veteran is unemployable, and that he was hospitalized in 
January 2003.  The claims file contains VA treatment records 
dated from December 2001 to July 2002.  The duty to assist 
includes obtaining pertinent VA treatment and/or vocational 
rehabilitation records.  The Board feels that the RO should 
obtain the veteran's vocational rehabilitation folder and 
any missing VA treatment records from June 2001 to the 
present.

The Board also believes that another examination is needed 
for a more accurate assessment regarding the severity of the 
veteran's service-connected psychiatric disorder.  A mental 
disorder shall be evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a) (2003).  As noted earlier, the July 2003 VA 
counseling report appears to indicate that the veteran's 
psychiatric disorder has worsened.  Since the appeal arises 
from an initial rating decision, which established service 
connection and assigned the initial disability rating, it is 
not the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  The RO has failed 
to indicate whether "staged" ratings would be warranted for 
the veteran's psychiatric disorder under Fenderson v. West, 
12 Vet. App. 119 (1999).  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should associate the 
veteran's vocational rehabilitation 
folder with the record.  The RO also 
should attempt to obtain, and associate 
with the record, missing records from 
the Central Alabama VA Medical System 
for the period from June 2001 to the 
present.  In particular, the RO should 
obtain missing records from a VA 
hospitalization in January 2003 and 
outpatient treatment reports from the 
Dothan, Alabama VA facility.  If records 
are unavailable, please have the 
provider so indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the 
recent decision in Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, as 
well as necessary to comply with 38 
U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature and 
extent of the veteran's service-
connected psychiatric disability.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary 
for an accurate assessment.  After 
reviewing the claims file and examining 
the veteran, the examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected psychiatric 
disability and render an opinion as to 
how it affects the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment) and the overall 
effect of this disability on the 
veteran's ability to obtain and retain 
employment, to include a discussion with 
regard to the findings of the July 2003 
VA vocational rehabilitation counseling 
report on employability.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
veteran's increased rating claim, 
including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of staged ratings for the veteran's 
psychiatric disability under Fenderson, 
supra.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.    

The purposes of this remand are to comply with due process 
of law and to further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




